Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 07/26/2022 is acknowledged.
Claims 14-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reinforcement” (claim 2 and 11)  and the “spherical configuration of oppositely disposed main side walls of the casing, the inner surfaces of which, in a cross-sectional view of the casing, are flat and bear against the PTC element and which are thicker at the center of the PTC element than at the edge of the PTC element” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
	The claim limitation of “the deformation segments are plastically deformed in the direction towards the receptacle space and opposite the inner surfaces and the outer longitudinal edges of the casing” in claims 1, 12, and 13 are interpreted to mean that that such deformation segments [elements 99 in Figures 6 and 8] are pressed [Figure 8  detailing the PTC heating element after being pressed together, with deformation segments 99 being shown].
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 5 recites “a seal element that is made of a resiliently soft plastic material, that seals an opening of the casing, and that has contact strips projecting over the deep drawn part” (emphasis added). Figures 3 and 4 show seal element 84 that seals opening 74 of casing 72.  Figure 3 shows contact strip 42 projecting from PTC element 30 on one side and “snap-on spade 44” projecting on an opposite side.  See paragraph 0050.  Paragraph 0052 also refers to element 44 as a “contact strip.” The specification does not describe the seal element 84 having contact strips projecting over 72.
Claim Objections
Claim 2 is objected to because of the following informalities:  “the conductor path, and the insulating layer” should be “the conductor paths, and the insulating layers” to be consistent with claim 1.  
Claim 8 is objected to because of the following informalities:  “a free end of the casing t that is penetrated” should be “a free end of the casing [[t]] that is penetrated.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5-8 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 5, the recitation of “the deep drawn part” renders the claim indefinite as such term lacks proper antecedent basis and it is unclear which structure includes the deep drawn part.
	Regarding claim 6, the recitation of “the longitudinal extension of the contact strips” renders the claim indefinite as such term lacks proper antecedent basis.  Both claims 1 and 5 (from which claim 6 depends) recite “contact strips.”  It is unclear which “contact strips” claim 6 is referencing.  Furthermore, the term “the longitudinal extension” lacks proper antecedent basis.
	Regarding claim 8, the recitation of “in the manner of a plug” renders the claim indefinite as it is unclear as what the metes and bounds of “in the manner of a plug.” The specification, in paragraph 0028 (as published), recites the same claim language of “a passage segment…which is inserted in the manner of a plug into a free end….”

    PNG
    media_image1.png
    210
    716
    media_image1.png
    Greyscale

	Figure 5, above, illustrates passage segment lid 60 (presumably referring to the claimed passage segment) operatively coupled to the left end of the casing 72.  Paragraph 0053 states that the contact strips 42 are received in passage channel 70, whereas paragraph 0051 states that the passage segment lid 60 “forms a kind of plug over which a stop collar 61 projects” (See Figure 3).  Here, the specification details the that the passage segment lid forms a “kind of plug” that is presumably inserted in “the manner of a plug.”  However, it is unclear what the scope of “a kind of plug” is such that “in the manner of a plug” remains equally unclear.
Regarding claim 8, the recitation of “ the contact strips” renders the claim indefinite as both claims 1 and 5 (from which claim 8 depends) recite “contact strips.”  It is unclear which “contact strips” claim 8 is referencing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Publication 2017/0295613).
Regarding claim 11, Kim teaches a PTC heating element for an electric heating device (para. 0006; “The heater installed in the vehicle may include a heat emitting element such as a PTC (Positive Temperature Coefficient) heater or a heat emitting coil, and a connecting terminal that connects the heat emitting element and a power supply such that an electric current may flow therebetween.”) (Figure 8 and paragraph 0119; heating modules 6 may be PTC elements), comprising: {01735381.DOCX ;Appln. No. 16/856,724 Response to Restriction Requirement dated May 27, 2022 Page 5 
a casing (Figure 12; outer clip 150) that joins, as a unit (Figs 13-14), at least one PTC element (PTC elements 130-para. 0211), conductor paths (terminal plates 110 and 120; para. 0201; “a first terminal plate 110 from which a first terminal 61A protrudes; a second terminal plate 120 which is spaced apart from the first terminal plate 110 and from which a second terminal 61B protrudes; at least one heat emitting element 130 that is situated between the first terminal plate 110 and the second terminal plate 120 to contact the first terminal plate 110 and the second terminal plate 120; “) that are electrically connected to the PTC element (para. 0211; “The heat emitting element 130 may include a PTC element that is heated by a current that flows through the first terminal plate 110 and the second terminal plate 120”), and insulating layers (insulating pad 140 including first and second layers 141, 142) that bear against the PTC element in a heat-conductive manner (para. 0201; “outer clip 150 that covers an outer surface of the insulating pad 140, presses the insulating pad 140, and has a strength that is higher than that of the insulating pad 140.”); and 
contact strips (61A, 61B) which project over the PTC element (Figures 12-14) and which are electrically conductively connected to the conductor paths (para. 0206-0207) for energizing the PTC element with different polarities (para. 0205; “Hereinafter, although it will be described that the first terminal 61A of the first terminal plate 110 is a positive electrode terminal and the second terminal 61B of the second terminal plate 120 is a negative electrode terminal for convenience′ sake, an opposite case may be possible.”); wherein 
the casing (150) (para. 0229; “ 150 may be a metallic clip that is formed of a metal having a strength that is higher than that of silicon. It is preferable that the outer clip 150 is a metallic clip having a high thermal conductivity, and it is more preferable that the outer clip 150 be an aluminum clip.”) (para. 0232; “outer clip 150 may be resiliently deformed in a shape that is widened to surround the insulating pad 140. If the insulating pad 140 is completely inserted into the outer clip 150, the outer clip 150 may contact the insulating pad 140 due to restoring force thereof, and the restoring force may press the insulating pad 140 to the first terminal plate 110 and the second terminal plate 120.”) comprises at least one reinforcement (connecting part 153) that holds at least two of PTC element (130), conductor path (110, 120), and insulating layer (141, 142) in a prestressed manner in abutment against each other in the casing (para. 0232; 150 is resiliently deformed in a shape so that insulating pad 140 is pressed, via a restoring force, onto the terminal plates 110, 120, and onto the PTC elements 130).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Publication 2009/0107985) in view of Kim et al. (U.S. Publication 2017/0295613).
	Regarding claim 1, Mori teaches a PTC heating element for an electric heating device (para. 0003; “The present invention relates to an electrical heating apparatus provided with a positive temperature coefficient (PTC) element which generates heat upon energization thereof (i.e., by passing electric current through the element). This element is called in the invention as an "energization heat-generating element" or "electro-heat-generating element."), comprising: 
a casing (cylindrical tube 11 including insertion space 11a enclosed by main body 111.  Insertion unit 20 is inserted into 11a-para. 0019) that joins, as a unit, at least one PTC element (PTC elements 22; para. 0036), conductor paths that are electrically connected to the PTC element (para. 0037; “electrode plate 23 is a plate of rectangular thin plate as shown and has electrical conductivity. At one end of the electrode plate 23 is formed by bending a connection terminal 23a for connection to a connector”), and insulating layer (electrical insulator/insulating plate 24; para. 0019) that bear against the PTC element (para. 0038; “The insulating plate 23 is formed into a rectangle of a thin plate of a resin and the like having electrically insulating characteristics. Both the electrode plate 23 and the insulating plate 24 are formed into a width which allows to be housed, together with the electro-heat-generating elements 22, into the supporting hole 21a of the holding frame 21. Further, as shown in FIG. 6, the dimension in the thickness direction in a state in which the electro-heat-generating elements 22, the electrode plate 23, and the insulating plate 24 are laminated together is arranged to be slightly larger than the thickness dimension of the holding frame 21”) in a heat-conductive manner (heat from PTC elements 22 are conducted to 24 as a result of being in thermal communication); and 
contact strip (23a) which project over the PTC element (22) (Fig. 3) and which is electrically conductively connected to the conductor paths for energizing the PTC element with different polarities (para. 0037) [Note: PTC elements 22 are disclosed as generating heat by passing electric current therethrough.  In order for this to occur, positive and negative terminals are implicitly or inherently disclosed for supplying the necessary current], wherein 
the casing (11) forms a receptacle space (11a) that receives the PTC element, the conductor path, and the insulating layer (para. 0020 and Figure 3; “insertion unit (20) adapted for insertion into the insertion space (11a)”), wherein 

    PNG
    media_image2.png
    421
    726
    media_image2.png
    Greyscale

the receptacle space, in a cross-sectional view (Figure 5, above), is defined by two oppositely disposed flat inner surfaces covering the PTC element (22), deformation segments (113) adjoining the inner surfaces, and outer longitudinal edges (outer edge of 114c) (longitudinal taken along the dotted arrow) of the casing (11), wherein 

    PNG
    media_image3.png
    421
    726
    media_image3.png
    Greyscale

the deformation segments (113) are provided, in a cross-sectional view, between one of the inner surfaces and the associated outer longitudinal edge (As shown above, the upper rightmost segment 113 is, at least partially, between the upper inner wall and the rightmost outer edge 114.  The same applies to the upper leftmost segment 113, the lower leftmost segment 113, and the lower rightmost segment 113), and wherein 
the deformation segments (113) are plastically deformed in the direction towards the receptacle space (11a) and opposite the inner surfaces and the outer longitudinal edges of the casing (See H1 which is, with respect to the upper rightmost segment 113, inclined toward space 11a and away from the upper inner surface and the rightmost outer edge 114) (Para. 0050; “pressure welding of the main body upper wall 111 and the main body lower wall 112 to the insertion unit 20 is performed by pressing the edge part 114. The procedure of the press working will now be described hereinbelow. At the time of press working, as shown in FIG. 5, the edge part 114 is pressed by a pressing jig 30 from the upper and lower sides. As shown, the pressing jig 30 is provided with a pair of pressing members 31, 31 for pinching the edge part upper wall 114a and the edge part lower wall 114b from the upper and lower sides. The pressing members 31, 31 are each provided with an inclined pressing surface 31a which is so inclined as to effect a larger deformation inwardly at a position more away from the edge part vertical wall 114c, i.e., the inclined pressing surface 31a is configured such that the closer to the central side of the tube 11, the more inward projections in the pressing direction.) (para. 0051; “Therefore, when the edge part 114 is pressed as shown by the pressing members 31, 31, the edge part upper wall 114a and the edge part lower wall 114b will be deformed inward to a larger extent at positions which are away from the edge part vertical wall 114c. As a result of this deformation, the main body vertical wall 113 will be displaced inward in the direction of arrows H1, H1 at the corner portions of the main body upper wall 111 and the main body lower wall 112.”) (para. 0055; “The desired contact pressure in embodiment 1 is set to a value, as shown in FIG. 7, which is larger than 0.5 N/mm2, preferably larger than 1.1 N/mm2 and which is far smaller than a critical contact pressure GN/mm2 at which the electro-heat-generating elements 22 will be damaged. This contact pressure (element contact pressure) can be adjusted depending on the amount of deformation at the edge part 114.”) (para. 0071; “Therefore, when the main body upper wall 111 and the main body lower wall 112 of the tube 11 are deformed inward at the time of press working to thereby contact the periphery of the holding frame 21, stress concentration can be alleviated. As a result, the main body upper wall 111 and the main body lower wall 112 can be prevented from giving rise to crimping. The reliability of obtaining a desired contact pressure can thus be improved.”) (para. 0112; “the edge space projects beyond an outside of the main body vertical wall of the tube. Therefore, at the time of pressing the edge part, the allowance for deformation in the thickness direction of the edge part can be made larger. As a result, the amount of deformation of the main body upper wall and the main body lower wall toward the insertion space can be made large and, accordingly, the contact pressure between the tube and the electro-heat-generating elements can be secured more positively.”). {01735381.DOCX / }Appln. No. 16/856,724 Response to Restriction Requirement dated May 27, 2022 Page 3  
	While Mori teaches plastically deforming the deformation segments, the limitation of the deformation segments being “plastically deformed” is considered to refer to the manner in which the claimed product is made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
	Further, while Mori teaches a conductor path, an insulating layer, and a contact strip, Mori only explicitly discloses a single element for each.  That is, Mori does not teach multiple conductor paths, insulating layers, and contact strips.
Kim teaches a PTC heating element for an electric heating device (para. 0006; “The heater installed in the vehicle may include a heat emitting element such as a PTC (Positive Temperature Coefficient) heater or a heat emitting coil, and a connecting terminal that connects the heat emitting element and a power supply such that an electric current may flow therebetween.”) (Figure 8 and paragraph 0119; heating modules 6 may be PTC elements), which comprisesResponse to Restriction Requirement dated May 27, 2022 Page 5a casing (Figure 12; outer clip 150) that joins, as a unit (Figs 13-14), at least one PTC element (PTC elements 130-para. 0211), conductor paths (terminal plates 110 and 120; para. 0201; “a first terminal plate 110 from which a first terminal 61A protrudes; a second terminal plate 120 which is spaced apart from the first terminal plate 110 and from which a second terminal 61B protrudes; at least one heat emitting element 130 that is situated between the first terminal plate 110 and the second terminal plate 120 to contact the first terminal plate 110 and the second terminal plate 120; “) that are electrically connected to the PTC element (para. 0211; “The heat emitting element 130 may include a PTC element that is heated by a current that flows through the first terminal plate 110 and the second terminal plate 120”), and insulating layers (insulating pad 140 including first and second layers 141, 142) that bear against the PTC element in a heat-conductive manner (para. 0201; “outer clip 150 that covers an outer surface of the insulating pad 140, presses the insulating pad 140, and has a strength that is higher than that of the insulating pad 140.”)and contact strips (61A, 61B) which project over the PTC element (Figures 12-14) and which are electrically conductively connected to the conductor paths (para. 0206-0207) for energizing the PTC element with different polarities (para. 0205; “Hereinafter, although it will be described that the first terminal 61A of the first terminal plate 110 is a positive electrode terminal and the second terminal 61B of the second terminal plate 120 is a negative electrode terminal for convenience′ sake, an opposite case may be possible.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mori with Kim, by adding to the conductor path, the insulating layer, and the contact strip of Mori, with the teachings of Kim, for in doing so would amount to a mere duplication of parts which has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B. Here, having more than one conductor path, contact strip, and insulating layer would improve the electrical conduction to the PTC elements, as well as, improve the electrical insulation of the casing.
Furthermore, both Mori and Kim teach that the respective PTC heating elements are intended for heating a fluid to be introduced into a vehicle (para. 0030 of Mori and para. 0003 of Kim).  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mori with Kim, by substituting the PTC heating element of Mori, with the PTC heating element of Kim, including a casing that joins, as a unit, at least one PTC element, conductor paths that are electrically connected to the PTC element, and insulating layers that bear against the PTC element, and contact strips which project over the PTC element and which are electrically conductively connected to the conductor paths for energizing the PTC element with different polarities, for in doing so would amount to a simple substitution of art recognized PTC heating elements performing the same function of heating a fluid to be introduced into a vehicle, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Mori further teaches wherein the casing (11) comprises at least one reinforcement (114/114a/114b) that holds at least two of the PTC element, the conductor path, and the insulating layer (within space 11a, as detailed in claim 1 above) in a prestressed manner in abutment against each other in the casing (Figure 5).  
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation.

    PNG
    media_image4.png
    421
    726
    media_image4.png
    Greyscale

Mori further teaches wherein the reinforcement (114/114a/114b) is formed by a spherical configuration (defined by the curved outer wall, shown above) of oppositely disposed main side walls (114) of the casing (11), the inner surfaces of which, in a cross-sectional view of the casing, are flat (as shown above) and bear against the PTC element (which resides in space 11a, see claim 1 above) and which are thicker at the 

    PNG
    media_image5.png
    421
    724
    media_image5.png
    Greyscale

center of the PTC element (indicated by the lower annotated arrow, taken through the center of space 11a, in which the PTC element resides) than at the edge of the PTC element (upper annotated arrow).  
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation.
Mori does not explicitly disclose wherein the casing comprises a deep drawn part.  However, the casing comprising a part that is “deep drawn” refers to the manner in which the casing is manufactured.  MPEP 2113-I states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   Accordingly, the product-by-process claim is the same as or obvious from the product of Mori, including the casing, and, as such, the claim is unpatentable.
Regarding claim 13, Mori teaches an electric heating device (para. 0003; “The present invention relates to an electrical heating apparatus provided with a positive temperature coefficient (PTC) element which generates heat upon energization thereof (i.e., by passing electric current through the element). This element is called in the invention as an "energization heat-generating element" or "electro-heat-generating element."), comprising:
	at least one PTC heating element (20; Figure 3) arranged in a circulation chamber (Figure 2) (para. 0030; “…electrical heating apparatus A according to embodiment 1 is used, e.g., for heating the air to be introduced into an air conditioning unit for a vehicle.”); 
the PTC heating element including:
a casing (cylindrical tube 11 including insertion space 11a enclosed by main body 111.  Insertion unit 20 is inserted into 11a-para. 0019) that joins, as a unit, at least one PTC element (PTC elements 22; para. 0036), conductor paths that are electrically connected to the PTC element (para. 0037; “electrode plate 23 is a plate of rectangular thin plate as shown and has electrical conductivity. At one end of the electrode plate 23 is formed by bending a connection terminal 23a for connection to a connector”), and insulating layer (electrical insulator/insulating plate 24; para. 0019) that bear against the PTC element (para. 0038; “The insulating plate 23 is formed into a rectangle of a thin plate of a resin and the like having electrically insulating characteristics. Both the electrode plate 23 and the insulating plate 24 are formed into a width which allows to be housed, together with the electro-heat-generating elements 22, into the supporting hole 21a of the holding frame 21. Further, as shown in FIG. 6, the dimension in the thickness direction in a state in which the electro-heat-generating elements 22, the electrode plate 23, and the insulating plate 24 are laminated together is arranged to be slightly larger than the thickness dimension of the holding frame 21”) in a heat-conductive manner (heat from PTC elements 22 are conducted to 24 as a result of being in thermal communication); wherein
the casing has (as the above unit, together) contact strip (23a) which project over the PTC element (22) (Fig. 3) and which is electrically conductively connected to the conductor paths for energizing the PTC element with different polarities (para. 0037) [Note: PTC elements 22 are disclosed as generating heat by passing electric current therethrough.  In order for this to occur, positive and negative terminals are implicitly or inherently disclosed for supplying the necessary current], wherein 
the casing (11) forms a receptacle space (11a) that receives the PTC element, the conductor path, and the insulating layer (para. 0020 and Figure 3; “insertion unit (20) adapted for insertion into the insertion space (11a)”), wherein 

    PNG
    media_image2.png
    421
    726
    media_image2.png
    Greyscale

the receptacle space, in a cross-sectional view (Figure 5, above), is defined by two oppositely disposed flat inner surfaces covering the PTC element (22), deformation segments (113) adjoining the inner surfaces, and outer longitudinal edges (outer edges of 114c) (longitudinal taken along the dotted arrow) of the casing (11), wherein 

    PNG
    media_image3.png
    421
    726
    media_image3.png
    Greyscale

the deformation segments (113) are provided, in a cross-sectional view, between one of the inner surfaces and the associated outer longitudinal edge (As shown above, the upper rightmost segment 113 is, at least partially, between the upper inner wall and the rightmost outer edge 114.  The same applies to the upper leftmost segment 113, the lower leftmost segment 113, and the lower rightmost segment 113), and wherein 
the deformation segments (113) are plastically deformed in the direction towards the receptacle space (11a) and opposite the inner surfaces and the outer longitudinal edges of the casing (See H1 which is, with respect to the upper rightmost segment 113, inclined toward space 11a and away from the upper inner surface and the rightmost outer edge 114) (Para. 0050; “pressure welding of the main body upper wall 111 and the main body lower wall 112 to the insertion unit 20 is performed by pressing the edge part 114. The procedure of the press working will now be described hereinbelow. At the time of press working, as shown in FIG. 5, the edge part 114 is pressed by a pressing jig 30 from the upper and lower sides. As shown, the pressing jig 30 is provided with a pair of pressing members 31, 31 for pinching the edge part upper wall 114a and the edge part lower wall 114b from the upper and lower sides. The pressing members 31, 31 are each provided with an inclined pressing surface 31a which is so inclined as to effect a larger deformation inwardly at a position more away from the edge part vertical wall 114c, i.e., the inclined pressing surface 31a is configured such that the closer to the central side of the tube 11, the more inward projections in the pressing direction.) (para. 0051; “Therefore, when the edge part 114 is pressed as shown by the pressing members 31, 31, the edge part upper wall 114a and the edge part lower wall 114b will be deformed inward to a larger extent at positions which are away from the edge part vertical wall 114c. As a result of this deformation, the main body vertical wall 113 will be displaced inward in the direction of arrows H1, H1 at the corner portions of the main body upper wall 111 and the main body lower wall 112.”) (para. 0055; “The desired contact pressure in embodiment 1 is set to a value, as shown in FIG. 7, which is larger than 0.5 N/mm2, preferably larger than 1.1 N/mm2 and which is far smaller than a critical contact pressure GN/mm2 at which the electro-heat-generating elements 22 will be damaged. This contact pressure (element contact pressure) can be adjusted depending on the amount of deformation at the edge part 114.”) (para. 0071; “Therefore, when the main body upper wall 111 and the main body lower wall 112 of the tube 11 are deformed inward at the time of press working to thereby contact the periphery of the holding frame 21, stress concentration can be alleviated. As a result, the main body upper wall 111 and the main body lower wall 112 can be prevented from giving rise to crimping. The reliability of obtaining a desired contact pressure can thus be improved.”) (para. 0112; “the edge space projects beyond an outside of the main body vertical wall of the tube. Therefore, at the time of pressing the edge part, the allowance for deformation in the thickness direction of the edge part can be made larger. As a result, the amount of deformation of the main body upper wall and the main body lower wall toward the insertion space can be made large and, accordingly, the contact pressure between the tube and the electro-heat-generating elements can be secured more positively.”). {01735381.DOCX / }Appln. No. 16/856,724 Response to Restriction Requirement dated May 27, 2022 Page 3  
	While Mori teaches plastically deforming the deformation segments, the limitation of the deformation segments being “plastically deformed” is considered to refer to the manner in which the claimed product is made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
	Further, while Mori teaches a conductor path, an insulating layer, and a contact strip, Mori only explicitly discloses a single element for each.  That is, Mori does not teach multiple conductor paths, insulating layers, and contact strips.
Kim teaches a PTC heating element for an electric heating device (para. 0006; “The heater installed in the vehicle may include a heat emitting element such as a PTC (Positive Temperature Coefficient) heater or a heat emitting coil, and a connecting terminal that connects the heat emitting element and a power supply such that an electric current may flow therebetween.”) (Figure 8 and paragraph 0119; heating modules 6 may be PTC elements), which comprisesResponse to Restriction Requirement dated May 27, 2022 Page 5a casing (Figure 12; outer clip 150) that joins, as a unit (Figs 13-14), at least one PTC element (PTC elements 130-para. 0211), conductor paths (terminal plates 110 and 120; para. 0201; “a first terminal plate 110 from which a first terminal 61A protrudes; a second terminal plate 120 which is spaced apart from the first terminal plate 110 and from which a second terminal 61B protrudes; at least one heat emitting element 130 that is situated between the first terminal plate 110 and the second terminal plate 120 to contact the first terminal plate 110 and the second terminal plate 120; “) that are electrically connected to the PTC element (para. 0211; “The heat emitting element 130 may include a PTC element that is heated by a current that flows through the first terminal plate 110 and the second terminal plate 120”), and insulating layers (insulating pad 140 including first and second layers 141, 142) that bear against the PTC element in a heat-conductive manner (para. 0201; “outer clip 150 that covers an outer surface of the insulating pad 140, presses the insulating pad 140, and has a strength that is higher than that of the insulating pad 140.”)and contact strips (61A, 61B) which project over the PTC element (Figures 12-14) and which are electrically conductively connected to the conductor paths (para. 0206-0207) for energizing the PTC element with different polarities (para. 0205; “Hereinafter, although it will be described that the first terminal 61A of the first terminal plate 110 is a positive electrode terminal and the second terminal 61B of the second terminal plate 120 is a negative electrode terminal for convenience′ sake, an opposite case may be possible.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mori with Kim, by adding to the conductor path, the insulating layer, and the contact strip of Mori, with the teachings of Kim, for in doing so would amount to a mere duplication of parts which has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B. Here, having more than one conductor path, contact strip, and insulating layer would improve the electrical conduction to the PTC elements, as well as, improve the electrical insulation of the casing.
Furthermore, both Mori and Kim teach that the respective PTC heating elements are intended for heating a fluid to be introduced into a vehicle (para. 0030 of Mori and para. 0003 of Kim).  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mori with Kim, by substituting the PTC heating element of Mori, with the PTC heating element of Kim, including a casing that joins, as a unit, at least one PTC element, conductor paths that are electrically connected to the PTC element, and insulating layers that bear against the PTC element, and contact strips which project over the PTC element and which are electrically conductively connected to the conductor paths for energizing the PTC element with different polarities, for in doing so would amount to a simple substitution of art recognized PTC heating elements performing the same function of heating a fluid to be introduced into a vehicle, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claim(s) 3 is, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Publication 2009/0107985) in view of Kim et al. (U.S. Publication 2017/0295613), and in further view of Bohlender et al. (U.S. Publication 20180156494).
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation except for wherein the reinforcement (114/114a/114b) is formed by a spherical configuration of oppositely disposed main side walls of the casing, the inner surfaces of which, in a cross-sectional view of the casing, are flat and bear against the PTC element and which are thicker at the center of the PTC element than at the edge of the PTC element.
Bohlender teaches that it is known in the art of heating devices including PTC heating elements (para. 0001) for the casing to comprise at least one reinforcement (137) that holds at least two of the PTC element (120), conductor path (130), and insulating layer (124) together (Figures 10-12 and paragraph 0059; “The region of the sheet metal strip 128, which is broadened as compared to the contact ridge 130, is received in a heating element casing 134 surrounding the PTC element 120 in a frame-like manner. This plastic frame 134 encloses the circumferential edges of the insulation layers 124. The edge surfaces 132 are also sealed by the material forming the plastic frame 134. The plastic frame 134 is formed as an elastomeric plastic frame 134 by overmolding elastomeric material”).

    PNG
    media_image6.png
    487
    862
    media_image6.png
    Greyscale

Bohlender further teaches wherein the reinforcement (137) is formed by a spherical configuration (spherical shape shown above) of oppositely disposed main side walls of the casing (134), the inner surfaces of which, in a cross-sectional view of the casing, are flat (“Flat Inner Surface” as annotated above) and bear against (indirectly via conductors 130) the PTC element (120) and which are thicker at the center (indicated by the above annotated vertical arrow) of the PTC element (120) than at the edge of the PTC element (Here, the spherical shaped section tapers toward the insulating layers 124 such that at the upper or lower edge of the PTC element 120, where 137 terminates at layers 124, the thickness is less at the upper and lower edges as compared to the flat inner surfaces).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mori, as modified by Kim, with Bohlender by replacing the shape of the reinforcement of Mori, with the teachings of Bohlender, for in doing so would provide a reinforcement member that provides a means for sealingly abutting the PTC heating element against a border wall of the circulation chamber, which prevents fluid from flowing past the PTC heating element on that particular side while allowing fluid flow on another, thereby creating a meandering flow channel (Para. 0060).
Furthermore, replacing the shape of the reinforcement of Mori with that of Bohlender would amount to a mere matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See MPEP 2144.04-IV-B.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Publication 2009/0107985) in view of Kim et al. (U.S. Publication 2017/0295613), and in further view of Luppold et al. (U.S. Publication 2011/0240631).
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation except for a ground connection strip electrically connected to the casing.  
Lupold teaches that it is known in the art of heating devices including PTC heating elements (para. 00013) (Figure 1-2; PTC heating elements 6; casing 2/7) to use a ground connection strip (ground connection 5) electrically connected to the casing (para. 0023; “plates 2, 7 are electrically connected to the terminal 5) (See para. 0001; the housing acts as an electric ground to the PTC elements).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mori, as modified by Kim, with Maher by adding to the casing of Mori, with the teachings of Maher, for in doing so would provide an electric ground to the PTC elements, which would offer protection from electrical shock.
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Publication 2009/0107985) in view of Kim et al. (U.S. Publication 2017/0295613), and in further view of Bohlender et al. (U.S. Publication 20180156494).
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation except for a seal element that is made of a resiliently soft plastic material, that seals an opening of the casing, and that has contact strips projecting over the deep drawn part.
Bohlender teaches that it is known in the art of heating devices including PTC heating elements (para. 0001) for a casing to join a PTC element (120), a conductor path (130), and insulating layers (124) as a unit (Figures 10-12 and paragraph 0059; “The region of the sheet metal strip 128, which is broadened as compared to the contact ridge 130, is received in a heating element casing 134 surrounding the PTC element 120 in a frame-like manner. This plastic frame 134 encloses the circumferential edges of the insulation layers 124. The edge surfaces 132 are also sealed by the material forming the plastic frame 134. The plastic frame 134 is formed as an elastomeric plastic frame 134 by overmolding elastomeric material”).
Bohlender further teaches a seal element (sealing coller 48) that is made of a resiliently soft plastic material (para. 0046; “formed from elastomeric material”), that seals an opening of the casing (Fig. 2, 4, , 5, 6, and 10-12) (Para. 0061; “plastic frame 134 further forms the previously described sealing collar 48, which is provided with segments 138 tapering toward the free end of the contact strips 42 (cf. FIG. 13). Three of these segments 138 are presently provided one behind the other in the direction of longitudinal extension of the contact strip 42. An annular stop 140 is formed by the heating element casing 134 between the frame opening 136 and these segments 138. As illustrated by FIG. 13, this stop is in sealing abutment against a cylindrical mating surface 142 formed by the female plug element holding fixture 44.”), and that has contact strips (portion of 48 that contacts with the casing) projecting over the deep drawn part (“Deep drawn part” is interpreted to refer to the casing. The casing comprising a part that is “deep drawn” refers to the manner in which the casing is manufactured.  MPEP 2113-I states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   Accordingly, the product-by-process claim is the same as or obvious from the product of Mori, including the casing, and, as such, the claim is unpatentable.) [In Bohlender, the portion of seal 48 that contacts casing 134 is considered to correspond to the claimed contact strips.  These contact strips project, at least partially, over the casing.  See Figures 11-12].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mori, as modified by Kim, with Bohlender by adding to the casing of Mori, with the teachings of Bohlender, for in doing so would provide a sealing member to the casing that provides a fluid tight seal against the circulation chamber when the PTC heating element is inserted (para. 0046; Figures 4-5).
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation.

    PNG
    media_image7.png
    344
    861
    media_image7.png
    Greyscale

	Bohlender further teaches wherein the seal element (48) projects over the casing (134) in the direction of the longitudinal extension (annotated dotted arrow) of the contact strips.  
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation.
	Bohlender further teaches wherein the casing (134) forms a holding edge holding the seal element (48) (The portion of casing 134 that contacts seal 48 is considered the holding edge).  
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Publication 2009/0107985) in view of Kim et al. (U.S. Publication 2017/0295613), and Bohlender et al. (U.S. Publication 20180156494), and in further view of Gschwind (U.S. Publication 2018/0015805).
Regarding claim 8, the primary combination, as applied to claim 5, teaches each claimed limitation except for a passage element which is made of an electrically insulating material, which is inserted in the manner of a plug into a free end of the casing that is penetrated by the contact strips, and which forms passage channels for the contact strips.  
Gschwind teaches that it is known in the art of electric heating devices (Para. 0001) (Fig. 1) including PTC elements (Figure 2; PTC elements 28.4) for a casing (28) to join, as a unit, at least one PTC element (28.4), conductor paths (contact plates 28.2 and 28.3), and insulating layers (28.1) (para. 0047; “the PTC element 28.4 is abutted in a good heat-conducting manner against the inner circumferential surface of the flat tube 28 which emits the heat generated within the flat tube 28 toward the exterior and toward the heat-emitting elements 14.”).  
Gschwind further teaches a passage element (end cap 28.7) which is made of an electrically insulating material (para. 0035; plastic material), which is inserted in the manner of a plug into a free end of the casing (para. 0035; casing 28 is closed by an end plug 28.6 and end cap 28.7 is provided on the opposite side in the same manner.  Here, “the opposite side” is considered a free end of casing 28 that is not sealed by plug 28.6) that is penetrated by the contact strips (contact strips 28.5), and which forms passage channels (guide sleeves 28.8) for the contact strips (28.5) (para. 0035; “forms guide sleeves 28.8 thereon for the respective contact strips 28.5”) (See Figures 2-3).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mori, as modified by Kim and Bohlender, with Gschwind by adding to the casing of Mori, with the teachings of Gschwind, for in doing so would provide a means for axially fixing the PTC elements, conductor paths, and insulating layer (para. 0036) while providing plastic guides for the contact strips extending from the conductor paths, which would further improve the rigidity of the assembled unit.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Publication 2009/0107985) in view of Kim et al. (U.S. Publication 2017/0295613), and in further view of Niederer et al. (U.S. Publication 2008/0099464).
Regarding claim 10, the primary combination, as applied to claim 9, teaches each claimed limitation except for wherein a holding rib is provided opposite to the contact strips and is formed by the deep drawn part.  
	Niederer teaches that it is known in the art of heating devices including PTC elements (para. 0002) (figure 4; PTC elements 8 and conductor 12 housed within casing 2 with contact strips 42 extending outwardly therefrom) to include a holding rib (60, 62) is provided opposite to the contact strips (opposite sides of housing 2) and is formed by the deep drawn part (See claim 9, above).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mori, as modified by Kim and Bohlender, with Niederer by adding to the casing of Mori, with the teachings of Niederer, for in doing so would provide a means for maintaining the relative distance between adjacent heating elements when inserted into the heater housing (figure 9 and paragraphs 0073-0074).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Publication 2009/0107985) in view of Kim et al. (U.S. Publication 2017/0295613).
	Regarding claim 11, Mori teaches a PTC heating element for an electric heating device (para. 0003; “The present invention relates to an electrical heating apparatus provided with a positive temperature coefficient (PTC) element which generates heat upon energization thereof (i.e., by passing electric current through the element). This element is called in the invention as an "energization heat-generating element" or "electro-heat-generating element."), comprising: 
a casing (cylindrical tube 11 including insertion space 11a enclosed by main body 111.  Insertion unit 20 is inserted into 11a-para. 0019) that joins, as a unit, at least one PTC element (PTC elements 22; para. 0036), conductor paths that are electrically connected to the PTC element (para. 0037; “electrode plate 23 is a plate of rectangular thin plate as shown and has electrical conductivity. At one end of the electrode plate 23 is formed by bending a connection terminal 23a for connection to a connector”), and insulating layer (electrical insulator/insulating plate 24; para. 0019) that bear against the PTC element (para. 0038; “The insulating plate 23 is formed into a rectangle of a thin plate of a resin and the like having electrically insulating characteristics. Both the electrode plate 23 and the insulating plate 24 are formed into a width which allows to be housed, together with the electro-heat-generating elements 22, into the supporting hole 21a of the holding frame 21. Further, as shown in FIG. 6, the dimension in the thickness direction in a state in which the electro-heat-generating elements 22, the electrode plate 23, and the insulating plate 24 are laminated together is arranged to be slightly larger than the thickness dimension of the holding frame 21”) in a heat-conductive manner (heat from PTC elements 22 are conducted to 24 as a result of being in thermal communication); and 
contact strip (23a) which project over the PTC element (22) (Fig. 3) and which is electrically conductively connected to the conductor paths for energizing the PTC element with different polarities (para. 0037) [Note: PTC elements 22 are disclosed as generating heat by passing electric current therethrough.  In order for this to occur, positive and negative terminals are implicitly or inherently disclosed for supplying the necessary current], wherein
the casing (11) comprises at least one reinforcement (114/114a/114b) that holds at least two of the PTC element, the conductor path, and the insulating layer (within space 11a, as detailed in claim 1 above) in a prestressed manner in abutment against each other in the casing (Figure 5).  
While Mori teaches a conductor path, an insulating layer, and a contact strip, Mori only explicitly discloses a single element for each.  That is, Mori does not teach multiple conductor paths, insulating layers, and contact strips.
Kim teaches a PTC heating element for an electric heating device (para. 0006; “The heater installed in the vehicle may include a heat emitting element such as a PTC (Positive Temperature Coefficient) heater or a heat emitting coil, and a connecting terminal that connects the heat emitting element and a power supply such that an electric current may flow therebetween.”) (Figure 8 and paragraph 0119; heating modules 6 may be PTC elements), which comprisesResponse to Restriction Requirement dated May 27, 2022 Page 5a casing (Figure 12; outer clip 150) that joins, as a unit (Figs 13-14), at least one PTC element (PTC elements 130-para. 0211), conductor paths (terminal plates 110 and 120; para. 0201; “a first terminal plate 110 from which a first terminal 61A protrudes; a second terminal plate 120 which is spaced apart from the first terminal plate 110 and from which a second terminal 61B protrudes; at least one heat emitting element 130 that is situated between the first terminal plate 110 and the second terminal plate 120 to contact the first terminal plate 110 and the second terminal plate 120; “) that are electrically connected to the PTC element (para. 0211; “The heat emitting element 130 may include a PTC element that is heated by a current that flows through the first terminal plate 110 and the second terminal plate 120”), and insulating layers (insulating pad 140 including first and second layers 141, 142) that bear against the PTC element in a heat-conductive manner (para. 0201; “outer clip 150 that covers an outer surface of the insulating pad 140, presses the insulating pad 140, and has a strength that is higher than that of the insulating pad 140.”) and contact strips (61A, 61B) which project over the PTC element (Figures 12-14) and which are electrically conductively connected to the conductor paths (para. 0206-0207) for energizing the PTC element with different polarities (para. 0205; “Hereinafter, although it will be described that the first terminal 61A of the first terminal plate 110 is a positive electrode terminal and the second terminal 61B of the second terminal plate 120 is a negative electrode terminal for convenience′ sake, an opposite case may be possible.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mori with Kim, by adding to the conductor path, the insulating layer, and the contact strip of Mori, with the teachings of Kim, for in doing so would amount to a mere duplication of parts which has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B. Here, having more than one conductor path, contact strip, and insulating layer would improve the electrical conduction to the PTC elements, as well as, improve the electrical insulation of the casing.
Regarding claim 12, the primary combination, as applied in claim 11, teaches each claimed limitation.
Mori further teaches the casing (11) forms a receptacle space (11a) that receives the PTC element, the conductor path, and the insulating layer (para. 0020 and Figure 3; “insertion unit (20) adapted for insertion into the insertion space (11a)”), wherein 

    PNG
    media_image2.png
    421
    726
    media_image2.png
    Greyscale

the receptacle space, in a cross-sectional view (Figure 5, above), is defined by two oppositely disposed flat inner surfaces covering the PTC element (22), deformation segments (113) adjoining the inner surfaces, and outer longitudinal edges (outer edge of 114c) (longitudinal taken along the dotted arrow) of the casing (11), wherein 

    PNG
    media_image3.png
    421
    726
    media_image3.png
    Greyscale

the deformation segments (113) are provided, in a cross-sectional view, between one of the inner surfaces and the associated outer longitudinal edge (As shown above, the upper rightmost segment 113 is, at least partially, between the upper inner wall and the rightmost outer edge 114.  The same applies to the upper leftmost segment 113, the lower leftmost segment 113, and the lower rightmost segment 113), and wherein 
the deformation segments (113) are plastically deformed in the direction towards the receptacle space (11a) and opposite the inner surfaces and the outer longitudinal edges of the casing (See H1 which is, with respect to the upper rightmost segment 113, inclined toward space 11a and away from the upper inner surface and the rightmost outer edge 114) (Para. 0050; “pressure welding of the main body upper wall 111 and the main body lower wall 112 to the insertion unit 20 is performed by pressing the edge part 114. The procedure of the press working will now be described hereinbelow. At the time of press working, as shown in FIG. 5, the edge part 114 is pressed by a pressing jig 30 from the upper and lower sides. As shown, the pressing jig 30 is provided with a pair of pressing members 31, 31 for pinching the edge part upper wall 114a and the edge part lower wall 114b from the upper and lower sides. The pressing members 31, 31 are each provided with an inclined pressing surface 31a which is so inclined as to effect a larger deformation inwardly at a position more away from the edge part vertical wall 114c, i.e., the inclined pressing surface 31a is configured such that the closer to the central side of the tube 11, the more inward projections in the pressing direction.) (para. 0051; “Therefore, when the edge part 114 is pressed as shown by the pressing members 31, 31, the edge part upper wall 114a and the edge part lower wall 114b will be deformed inward to a larger extent at positions which are away from the edge part vertical wall 114c. As a result of this deformation, the main body vertical wall 113 will be displaced inward in the direction of arrows H1, H1 at the corner portions of the main body upper wall 111 and the main body lower wall 112.”) (para. 0055; “The desired contact pressure in embodiment 1 is set to a value, as shown in FIG. 7, which is larger than 0.5 N/mm2, preferably larger than 1.1 N/mm2 and which is far smaller than a critical contact pressure GN/mm2 at which the electro-heat-generating elements 22 will be damaged. This contact pressure (element contact pressure) can be adjusted depending on the amount of deformation at the edge part 114.”) (para. 0071; “Therefore, when the main body upper wall 111 and the main body lower wall 112 of the tube 11 are deformed inward at the time of press working to thereby contact the periphery of the holding frame 21, stress concentration can be alleviated. As a result, the main body upper wall 111 and the main body lower wall 112 can be prevented from giving rise to crimping. The reliability of obtaining a desired contact pressure can thus be improved.”) (para. 0112; “the edge space projects beyond an outside of the main body vertical wall of the tube. Therefore, at the time of pressing the edge part, the allowance for deformation in the thickness direction of the edge part can be made larger. As a result, the amount of deformation of the main body upper wall and the main body lower wall toward the insertion space can be made large and, accordingly, the contact pressure between the tube and the electro-heat-generating elements can be secured more positively.”). {01735381.DOCX / }Appln. No. 16/856,724 Response to Restriction Requirement dated May 27, 2022 Page 3  
	While Mori teaches plastically deforming the deformation segments, the limitation of the deformation segments being “plastically deformed” is considered to refer to the manner in which the claimed product is made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761